Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed March 16, 2021 and the Terminal Disclaimer filed August 25, 2022.

3.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record in light of the Terminal Disclaimer filed August 25, 2022.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “automatically and without user intervention: detecting an upgraded version of a DevOps platform tool included in the DevOps platform; taking a snapshot of an existing tool image included in the DevOps platform and corresponding to a current version of the DevOps platform tool; accessing a replacement tool image corresponding to the upgraded version of the DevOps platform tool; accessing configuration for the DevOps platform including accessing cloud service provider profile information, existing tool profile information corresponding to the existing tool image, and replacement tool profile information corresponding to replacement tool image; upgrading the DevOps platform tool including deploying the replacement tool image in a microservice on the user specific cloud and cluster in accordance with the cloud service provider profile information, the existing tool profile information, the replacement tool profile information, and a DevOps platform category; in response to detecting completion of the upgrade: shutting down the existing tool image including removing another microservice from the user specific cloud and cluster; pointing the DevOps platform to the replacement tool image via a load balancer; and sending a user upgrade notification; receiving a registered user validation of DevOps platform capabilities subsequent to sending the user upgrade notification; and storing the snapshot and retaining the snapshot in accordance with a time period specified in rollback settings in response to the registered user validation” as recited in independent claims 1 and 13.
For at least the reasons above, claims 1-20 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443